NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                             ANGELA P., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY, D.F., Appellees.

                              No. 1 CA-JV 20-0407
                                FILED 5-11-2021


            Appeal from the Superior Court in Maricopa County
                              No. JD532954
                 The Honorable Jeffrey R. Rueter, Judge

                                   AFFIRMED


                                    COUNSEL

Law Office of H. Clark Jones, LLC, Mesa
By H. Clark Jones
Counsel for Appellant

Arizona Attorney General’s Office, Mesa
By Eric Devany
Counsel for Appellee Department of Child Safety
                          ANGELA P. v. DCS, D.F.
                           Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge David B. Gass delivered the decision of the Court, in which
Judge Michael J. Brown and Judge David D. Weinzweig joined.


G A S S, Judge:

¶1           Angela P. appeals the superior court’s neglect finding in the
dependency case of D.F., her minor child. Because reasonable evidence
supports the superior court’s finding, we affirm.

               FACTUAL AND PROCEDURAL HISTORY

¶2            This court views the evidence in the light most favorable to
sustaining the superior court’s findings. Louis C. v. Dep’t of Child Safety, 237
Ariz. 484, 486, ¶ 2 (App. 2015).

¶3            The Pima County superior court previously found D.F.
dependent as to mother because of neglect. The Department of Child Safety
(DCS) suspected mother used excessive physical discipline and abused
methamphetamines. Mother was later incarcerated in federal prison for
marijuana smuggling. After her release, mother completed reunification
services, and the dependency was dismissed.

¶4             Seven years later, DCS received a report D.F. was at the
hospital for a psychological evaluation. That evening, D.F. had accidentally
broken an ashtray in the home. This accident led to an argument between
D.F. and mother, which in turn led to D.F. picking up a knife and
threatening to hurt himself. Though D.F. put down the knife, mother’s
significant other—who had been living with mother and D.F. for several
months—grabbed D.F. by the neck and strangled him until he had trouble
breathing. D.F. recounted multiple times in which mother’s significant
other would wrestle D.F. to the ground or push D.F. against a wall with
D.F.’s arm twisted behind his back. Mother was present for those
altercations but did not intervene to stop them.

¶5            After a four-day stay in the hospital, D.F. was admitted to an
in-patient behavioral-health hospital for suicidal thoughts. D.F. had a
history of suicidal thoughts and self-harm before the strangling incident.
Mother knew about this history but did not help D.F. before the altercation.
Behavioral-health staff explained to mother the treatment D.F. needed, but


                                       2
                          ANGELA P. v. DCS, D.F.
                           Decision of the Court

mother refused and said she would not take off work to “drive [D.F.] all
over to deal with his issues.” Mother refused to allow D.F. back into the
house, going as far as obtaining an order of protection against D.F. Mother
and her significant other both refused family counseling and in-home
services to address D.F.’s mental health problems.

¶6           DCS took D.F. into its care, placing him in several group
homes. DCS then placed D.F. in his father’s care, but D.F. ran away after
several weeks. When D.F. returned to DCS’s care, he was admitted again to
a behavioral-health hospital, and eventually DCS placed D.F. back in a
group home. Mother still refused DCS’s reunification services.

¶7             After a dependency hearing, the superior court found D.F.
dependent as to mother because she was “unable to parent due to neglect.”
The superior court found mother did not seek out mental-health services
until the knife incident. It also found mother refused to allow D.F. back into
the home, obtained the order of protection against D.F., and was unwilling
to provide for D.F.’s basic needs. Lastly the superior court noted mother’s
significant other engaged in repeated physical abuse—abuse mother failed
to prevent—and how D.F. did not feel safe around him.

¶8             Mother timely appealed. This court has jurisdiction under
article VI, section 9, of the Arizona Constitution, and A.R.S. §§ 8-235.A, 12-
120.21.A.1, and 12-2101.A.1.

                                  ANALYSIS

¶9            Mother does not challenge the superior court’s dependency
finding. She only challenges the neglect finding, arguing “the dependency
should only be based on D.F.’s behaviors.”

¶10           This court reviews a dependency finding for abuse of
discretion. Louis C., 237 Ariz. at 488, ¶ 12. Accordingly, this court will affirm
a dependency adjudication “unless no reasonable evidence supports it.”
Oscar F. v. Dep’t of Child Safety, 235 Ariz. 266, 267, ¶ 6 (App. 2014) (citation
omitted). The superior court is in the best position to weigh the evidence,
and “we will not reweigh that evidence on review.” Louis C., 237 Ariz. at
488, ¶ 14.

¶11           A dependent child is one whose “home is unfit by reason of
abuse, neglect, cruelty or depravity by a parent, a guardian or any other
person having custody or care of the child.” A.R.S. § 8-201(15)(a)(iii).
Neglect is the “inability or unwillingness of a parent . . . to provide that
child with supervision, food, clothing, shelter or medical care if that


                                       3
                         ANGELA P. v. DCS, D.F.
                          Decision of the Court

inability or unwillingness causes unreasonable risk of harm to the child’s
health or welfare.” A.R.S. § 8-201(25)(a).

¶12            Here, reasonable evidence supports the superior court’s
neglect finding. The superior court received DCS’s reports showing mother
never sought mental-health care for D.F. before the knife incident, despite
knowing D.F. had suicidal thoughts. The reports also revealed D.F.’s
accounts of repeated physical abuse. And testimony showed mother never
protected D.F. from the abuse her significant other inflicted on him. Even
after his stay in the behavioral-health hospital, mother refused to let D.F.
back into the house and instead sought an order of protection against him.
The behavioral-health reports also noted how D.F. did not feel safe with
mother’s significant other. In sum, reasonable evidence supports the
superior court’s neglect finding. See Oscar F., 235 Ariz. at 267, ¶ 6.

¶13           Mother argues A.R.S. § 8-201.01.B precludes a neglect finding.
That statute provides:

       A parent may not be considered as having abused, neglected
       or abandoned or charged with abuse, neglect or abandonment
       of a biological, foster or adoptive child solely for seeking
       inpatient treatment or an out-of-home placement if the child’s
       behavioral health needs pose a risk to the safety and welfare
       of the family.

A.R.S. § 8-201.01.B (emphasis added).

¶14            Mother’s argument fails, however, because the superior
court’s neglect finding did not hinge solely on the incident in which she
called emergency services in response to D.F. wielding a knife and
threatening self-harm. Indeed, the superior court noted her long-time
failure to seek out behavioral or mental-health services, her refusal to allow
D.F. back into the home, the order of protection, and her inaction when her
significant other would abuse D.F. physically. The superior court, therefore,
did not base its neglect finding solely on mother seeking treatment for
D.F.’s behavioral-health issues. A.R.S. § 8-201.01.B does not apply.




                                      4
                 ANGELA P. v. DCS, D.F.
                  Decision of the Court

                      CONCLUSION

¶15   We affirm the superior court’s neglect finding.




                AMY M. WOOD • Clerk of the Court
                FILED: AA




                                5